EXHIBIT 10.3

 

LOGO [g14706logolg.jpg]    531 South Main St.
Greenville, SC 29601
864.282.1667 direct
864.282.1675 fax
charles.arndt@rbc.com

September 10, 2007

Ms. Nancy Hedrick

Mr. David Dechant

Computer Software Innovations

900 East Main St., Suite T

Easley, SC 29640

Dear Nancy and David:

RBC Centura Bank (“Bank”) is pleased to extend this commitment to make the
Revolving Facility (the “Loan”) described in this letter to the Borrower
identified below. The Loan will be made on the terms and conditions set forth in
this letter and any attachments to this letter. Bank’s commitment set forth in
this letter shall be referred to as the “Commitment” and this letter shall be
referred to as the “Commitment Letter”. Any capitalized terms shall have the
meanings ascribed to them in the Amended and Restated Loan and Security
Agreement dated January 2, 2007 (the “Loan Agreement”) and the Commercial
Promissory Note dated January 2, 2007 related to this Loan.

1. General Terms.

 

Borrower

   Computer Software Innovations, Inc., a Delaware Corporation.

Loan Amount

   Up to Seven Million Dollars ($7,000,000) as shown below.

Type of Loan

   A revolving loan of up to Seven Million Dollars ($7,000,000).

Purpose of Loan

   The Loan shall be used to fund short-term working capital and general
corporate purposes of Borrower.

Interest Rate

   Variable rate equal to “LIBOR” plus 250 basis points.

Payment Terms

   Interest only monthly, maturing on 6-30-09. Any future renewal or extension
will be based on Bank’s favorable review of Borrower’s financial performance.

Loan Advances

  

Advances under the Loan shall be based on a borrowing base and a certified
borrowing base report. Bank will make advances to Borrower provided the
outstanding balance under the Loan does not exceed the lesser of (i) the
borrowing base which shall be comprised of eighty percent (80%) of Eligible
Accounts and fifty percent (50%) of Eligible Inventory (capped at $1,000,000
borrowable), or (ii) the available amount under Revolving Facility.

 

“Eligible Accounts” means accounts of the Borrower, in which Borrower

 

LOGO [g14706logosm.jpg]



--------------------------------------------------------------------------------

Computer Software Innovations, Inc.

September 10, 2007

Page 2

 

  

has the right to grant a security interest to Bank, that are in existence and
have arisen in the ordinary course of Borrower’s business and that comply with
all of Borrower’s representations and warranties to Bank set forth in this Loan
Agreement and the other Loan Documents; provided, the Bank may change the
standards of eligibility by giving Borrower thirty (30) days’ prior written
notice. Unless otherwise agreed to by Bank, Eligible Accounts shall not include
the following: (i) the portion of accounts outstanding more than ninety (90)
days after billing date (e-rate accounts shall be allowed to age up to one
hundred twenty (120) days, (ii) all amounts due from any affiliate, (iii) bad or
doubtful accounts, (iv) accounts subject to any security interest or other
encumbrance ranking or capable of ranking in priority to the Bank’s security,
(v) amount of all holdback, contra account or rights of setoff on the part of
any account debtor, (vi) accounts of non-U.S. debtors, or (vii) any accounts
which the Bank has previously advised to be ineligible. Exceptions may be
granted to the above exclusions on a case by case basis.

 

“Eligible Inventory” means finished goods, as defined under the Code, which are
owned and held for sale by Borrower in the ordinary course of Borrower’s
business.

 

Collateral

   The Loan will be secured by valid, enforceable and perfected first priority
liens and security interests in the following (“Collateral”): all of Borrower’s
assets and property, including (without limitation) all of Borrower’s real
estate, furniture, fixtures, equipment, accounts and accounts receivable,
documents, instruments, securities and deposit accounts, equipment and
machinery, and intangibles. The Loan will also be secured by valid, enforceable
and perfected first priority liens and security interests in Borrower’s
intellectual property, to the extent that such perfection and priority can be
attained by the filing of financing statements with the South Carolina Secretary
of State.

Fees and Expenses

   No fee.

2. Covenants.

 

Financial Covenants

   All financial covenants shall remain in place and enforceable.

Operating Covenants

   Without prior written consent of the Bank, limitations on Borrower typically
include, but are not limited to the following: Additional indebtedness
(excluding approved acquisition debt), liens and security interests, loans,
leases and capital expenditures not contained in Borrower’s annual budget
submitted to the Bank, excess compensation, reorganization, investments,
repayment of subordinated debt, and acquisitions.

3. Other Conditions.

 

Reporting

  

“Monthly Financial Reporting” to be submitted no later than the 25th of each
calendar month, and will include, for the prior month:

 

1) Borrowing Base report;

2) Accounts Receivable aging summary;

 

“Quarterly Financial Reporting” to be submitted no later than the 45th day

LOGO [g14706logosm.jpg]



--------------------------------------------------------------------------------

Computer Software Innovations, Inc.

September 10, 2007

Page 3

 

  

after each quarter end (beginning with the quarter ended 9-30-07), and will
include, for the corresponding quarter of the prior year:

 

Company-prepared income statement, balance sheet, and cash flow statement;

 

“Annual Financial Reporting” will include:

 

1) Audit report for previous fiscal year, delivered within 120 days;

2) Budget, delivered within 30 days of fiscal year end;

3) Projections, operating plans, or other financial information (generally
prepared by Borrower in the ordinary course of business) as Bank may reasonably
request from time to time.

 

 

 

Banking Relationship

   Borrower agrees to maintain its principal depository, operating accounts, and
lockbox accounts with Bank. Borrower agrees to transfer such accounts held
outside of the Bank to RBC Centura Bank.

Additional Requirements

   Borrower shall satisfy all such other terms and conditions as Bank and its
counsel deem necessary to ensure, including, but not limited to, the proper
documentation of the Loan, the perfection of the liens and security interests in
the Collateral and compliance with all laws and regulations applicable to Bank
or Borrower relative to this Loan.

This commitment letter supercedes and replaces any prior discussions, term
sheets or commitment letters relating to the Loan. This commitment, when
accepted, shall constitute the entire agreement between Borrower and Bank
concerning the renewal and extension of the maturity of the Loan, and it may not
be altered or amended unless agreed to in writing by Bank, or otherwise modified
by the Loan Documents. This commitment letter and the Loan Documents shall be
applied and construed in harmony with each other to the end that Bank is ensured
repayment of the Loan in accordance with their respective terms. To the extent
of an irreconcilable conflict between this commitment letter and the Loan
Documents, the terms of the Loan Documents shall prevail.

Please indicate your acceptance of this commitment and the terms and conditions
contained herein by executing the acceptance below and returning the executed
letter to Bank. RBC Centura Bank would like to express our appreciation for the
opportunity you have given us to be of service. We look forward to working with
you in connection with the Loan.

 

Sincerely,

 

RBC CENTURA BANK

By:   /s/ Charles H. Arndt  

Charles H. Arndt

Market Executive – Upstate SC

ACCEPTED AND AGREED TO:

 

Borrower:

 

Computer Software Innovations, Inc.

By:   /s/ Nancy K. Hedrick

LOGO [g14706logosm.jpg]